Citation Nr: 1755397	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  04-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence sufficient to reopen previously denied claims for service connection for right and left knee disabilities had not been submitted.  The Veteran filed a notice of disagreement in July 2009, and in a September 2009 statement, asserted that his right knee disability was secondary to his service-connected right ankle disability.  In June 2008, the RO issued a statement of the case (SOC) wherein it reopened the Veteran's previously denied claim of service connection for right and left knee disabilities and denied those claims on the merits.  The Veteran then perfected an appeal as to those two determinations.

With regard to the Veteran's claims for service connection for right and left knee disabilities, the Board notes that normally a separate analysis of whether new and material evidence has been received to reopen a previously denied claim in required, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Here, the Board has reviewed the evidence received since the RO most recently denied service connection for right and left knee disabilities in October 2005 and agrees with the RO that new and material evidence, as defined by 38 C.F.R. § 3.156 and as enunciated by the United Stated Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), has been received.  Indeed, as will be discussed in further detail below, given the Veteran's lay testimony regarding a continuity of left knee symptoms since symptoms since service, the Board finds that VA's duty to provide a medical examination has been triggered.  The RO also determined that a medical examination was necessary with regard to the Veteran's right knee claim, based on the alternative theory of secondary service connection raised during the pendency of this appeal.  Thus, rather than engage in a lengthy analysis comparing the evidence submitted since the previous final denial with evidence previously of record, the Board will simply consider the claims "reopened" and will adjudicate only the issue of whether service connection is warranted for a right and/or left knee disability, which will include consideration of the right knee claim on a secondary basis, as reflected on the title page of this decision.

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning first to the Veteran's claim for service connection for a right knee disability, as noted above, in September 2009 statement, the Veteran raised the issue of entitlement to service connection on a secondary basis, asserting that his service-connected right ankle disability had caused or aggravated his right knee disability.  The Veteran was afforded a VA examination in June 2008, the report of which noted that the Veteran had been diagnosed as having osteoarthritis of both knees, as confirmed by x-rays taken in September 2009.  The Veteran reported that during service, he fell into a ravine and had injured his right knee.  

Regarding whether the Veteran's right knee osteoarthritis is secondary to his service-connected right ankle disability, the examiner opined that the right knee disability is not caused by or a result of or aggravated by the Veteran's service-connected arthritis of the right tarsus and first metatarsal bone.  As rationale for that opinion, the examiner stated that there are no published studies in peer reviewed medical journals that provide medical evidence supporting knee osteoarthritis caused by or a consequence of hindfoot, midfoot, or forefoot arthritis.  Also, although not asked specifically to address direct service connection, the examiner noted that the Veteran's history was not consistent with a traumatic injury to the right knee that would be reasonably expected to result in a later knee condition such as arthritis, as there was no evidence to support a finding that the Veteran's sustained a right knee internal derangement or fracture as a result of his alleged in-service right knee injury.  Notably, the Veteran's claims folder was not made available for review by the VA examiner prior to rendering the June 2010 opinion.  Upon later review of the Veteran's claims folder, that examiner provided an addendum opinion in July 2010, stating that review of the claims folder warranted no change in the previous opinion.

Here, although the examiner opined that the Veteran's "right knee disability is not caused by or a result of or aggravated by" the service-connected right ankle disability, the examiner provided no rationale to support the finding of no aggravation.  

The Board points out that secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310 (2017) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").  Moreover, when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA medical examination or opinion is adequate if it is "thorough and contemporaneous," considers the veteran's prior medical examinations and treatment, and "describes the disability . . . in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  Further, a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Here, the Board finds that the VA examiner did not sufficiently address the second element of secondary service connection.  Thus, the June 2010 examination report and July 2010 addendum opinion is inadequate for rating purposes and a remand is required for a new medical examination and opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (stating that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159 (c)(4) (2017).

Turning to the Veteran's claim for service connection for a left knee disability, the Board notes that a review of the Veteran's service treatment records (STRs) shows that he was seen in October 1969 with complaints of left knee pain.  In April 2002, the Veteran presented to a VA facility with complaints of bilateral knee pain.  At that time, he reported a history of knee injury in service and chronic knee pain for the past 15-20 years.  It was noted that previous x-rays revealed degenerative joint disease and the assessment was chronic knee pain, likely secondary to degenerative joint disease.  During his January 2017 hearing, the Veteran reported having injured his left knee in service when he fell into a ravine due to the road having been washed out.  The Veteran stated that he was sent to a hospital, that x-rays were taken, and that he was placed on light duty for three or four weeks after the incident.  The Veteran reported that after discharge from service, he was unable to work on account of knee pain and that knee pain has persisted since that time.  The Veteran further indicated that after active duty service, he joined a National Guard unit and that he received knee treatment while serving with that unit.

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim for service connection for a left knee disability.  Here, the Veteran has a currently diagnosed left knee disorder.  The Veteran also contends that he injured his knee in service, and has experienced knee symptomatology since service.  In this regard, the Board points out that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during and/or since service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 38 U.S.C.A. § 5103A(d) (West 2012); 38 C.F.R. § 3.159(c)(4) (2017).  Accordingly, this matter will also be remanded for the AOJ to provide the Veteran with a VA examination to fully assess the nature of his current left knee disability and to obtain an opinion regarding the likelihood that that disability is due to service.

The Board also finds it necessary to remand both knee claims as it appears that there may be potentially relevant records outstanding.  First, as noted, the Veteran reported that he was sent to a hospital for x-rays after having injured his knees in service.  The Veteran's STRs show that he was seen in October 1969 with complaints of left knee pain.  There is also an indication that the Veteran was to receive x-rays, but no x-ray reports are of record.  Here, it does not appear that the AOJ has sought to obtain any active duty inpatient clinical records that may exist.  As the Veteran has contended that his knee injury occurred during basic training while stationed at Ft. Benning, Georgia, on remand, the AOJ should request from Martin Army Community Hospital, or any other military hospital that the Veteran may have been treated at, any inpatient clinical records for treatment of the Veteran in October 1969.

The Veteran has also indicated service with a National Guard unit and his STRs contain the report of a March 1981 Reserve enlistment examination.  Here, it does not appear as though the AOJ has attempted to verify the Veteran's Reserve and National Guard service dates or obtain any treatment records related to his Reserve and/or National Guard service.  As noted, the Veteran reported having received treatment related at least to his left knee while serving in the National Guard.  Thus, records from this period of service may be relevant to his claims.  Any subsequent service medical examinations and/or treatment records may also contain information to substantiate the Veteran's reported continuity of symptomatology.  On remand, the AOJ should attempt to verify the Veteran's Reserve and National Guard service dates and to obtain the Veteran's complete military treatment records.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must confirm the Veteran's Reserve and National Guard service and verify dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each unit (National Guard or Reserve) to which he was assigned.  The AOJ should attempt to secure a complete copy of any relevant records, to include treatment records and copies of any medical examinations, regarding the Veteran's Reserve and National Guard service, if confirmed.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

2.  The AOJ should undertake appropriate action, to particularly include contact with the NPRC, as well as any other appropriate source(s), to obtain any inpatient hospitalization records pertaining to treatment of the Veteran in or around October 1969 at the Martin Army Community Hospital, or any other military hospital that the Veteran may have been treated at during his basic training in Ft. Benning, Georgia.  All records and/or responses received should be associated with the claims file.

3.  3.  After the development in paragraphs 1 and 2 above has been completed, the AOJ should arrange for the Veteran to undergo a VA examination of the left and right knees by an appropriate physician.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should take a detailed history from the Veteran regarding his claimed left and right knee disabilities.  Then, following examination of the Veteran, and review of the record, the examiner should clearly identify current left and right knee disabilities.  

As to any current left and/or right knee disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during the Veteran's active duty service or is otherwise medically-related to such service.  (Separate opinions should be provided for each knee.)

In addressing the above, the examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  The examiner is also advised that the absence of evidence of treatment for the claimed disability in the Veteran's service treatment records should not, standing alone, serve as the basis for a negative opinion.

With regard to the Veteran's right knee disability, if the examiner concludes that it is less likely than not that the Veteran's right knee disability is directly attributable to service, the examiner should provide an opinion, consistent with sound medical principles, as to whether it at least as likely as not .(i.e., a 50 percent or greater probability) that the right knee disability (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected right ankle disability.

The examiner is reminded that that merely stating that it is his/her opinion that any identified right knee disability was not caused or aggravated by the Veteran's service-connected right ankle disability is not sufficient. An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for left and right knee disabilities.  Re-adjudication of the Veteran's right knee claim should include consideration of whether service connection is warranted on a secondary basis.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




